DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed 08/21/2020 has been entered.  Claims 2-19 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 of U.S. Patent No. US 9943311 B2, Claims 1-20 of U.S. Patent No. US 10779827 B2, and Claims 1-19 of U.S. Patent No. US 10758259 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all are directed to effector/jaws having a first and second jaw, with the first jaw of the surgical device having a tapered tip disposed on the distal end of the first jaw member, when the first and second jaw members are in the approximated position, the tapered tip extending downwardly toward the second jaw member.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 and 4-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (US 5476206 A).
Regarding claim 2, Green et al. discloses a surgical ligation instrument (100/600, figs. 1 and 33-34) comprising: an anvil assembly (900) having a tissue contacting surface (916/918); a cartridge assembly (910) pivotally movable in relation to the anvil assembly from an open position to a closed position; (col. 26, line 65-col. 27, line 67, figs. 65-69); and
a dissecting tip  (920) extending from the anvil assembly and having a rounded blunt tip and smooth surfaces, the dissecting tip having an inner surface that is contiguous with the tissue contacting surface of the anvil assembly, the inner surface of the dissecting tip extending downwardly toward the cartridge assembly, the dissecting tip having a width, a proximal end (922), and a distal end (920), the width decreasing from the proximal end to the distal end (tip 920 mates with surfaces 936, 938 and 922, col. 26, line 65-col. 27, line 67, figs. 65-69).
Green et al. states: “arcuate tissue capturing portion 920. This tissue capturing portion is advantageously designed in a blunted hook configuration as shown in FIG. 67 in order to assist in the capture and proximation of tubular tissue such as, for example, blood vessels, ducts, etc. without unnecessary damage to surrounding tissue (col. 26, line 67-col. 27, lines 1-7)…surfaces, 920, 936, 938 and 922 engage upon closure to accurately and positively capture tubular structure for ligating and/or dividing” (col. 27, lines 54-65)
Regarding claim 13, Green et al. discloses an end effector (900/910) for a surgical ligation instrument (100/600, figs. 1 and 33-34), the end effector comprising: an anvil assembly (900) having a tissue contacting surface (916/918); a cartridge assembly (910) pivotally movable in relation to the anvil assembly between open and closed positions; (col. 26, line 65-col. 27, line 67, figs. 65-69); and
a dissecting tip  (920) extending from the anvil assembly and having a rounded tip and smooth inner and outer surfaces, the inner surface being contiguous with the tissue contacting surface of the anvil assembly, the dissecting tip extending downwardly toward the cartridge assembly, the dissecting tip having a thickness, a proximal end (922), and a distal end (920), the thickness of the dissecting tip decreasing from the proximal end to the distal end (tip 920 mates with surfaces 936, 938 and 922, col. 26, line 65-col. 27, line 67, figs. 65-69).
Regarding claims 4 and 14, Green et al. discloses the inner surface of the dissecting tip is spaced from the cartridge assembly when the cartridge assembly is in the closed position (tip 920 mates with surfaces 936, 938 and 922, col. 26, line 65-col. 27, line 67, figs. 65-69).
Regarding claims 5-6 and 15-16, Green et al. discloses the cartridge assembly defines a plurality of staple slots for receiving surgical staples (842, figs. 68-69) and a knife (826), wherein the cartridge assembly defines a slot (930) that extends through the cartridge assembly for the passage of the knife (col. 26, line 65-col. 27, line 67, figs. 65-69).
Regarding claim 7, Green et al. discloses a handle assembly (figs. 1, 24, and 33-35).
Regarding claims 8-10 and 17, Green et al. discloses an endoscopic portion (103/300/726, figs. 1, 17, 33-49), wherein the anvil assembly and cartridge assembly are attached to the endoscopic portion, further including a proximal body portion, wherein the anvil assembly and cartridge assembly are attached to the proximal body portion (at 127/327/752, figs. 1, 17, 33-49), wherein the anvil assembly and cartridge assembly form an end effector that is adapted/configured to access a surgical site through a trocar cannula assembly when the end effector is in a closed position (Green et al. discloses the anvil assembly and cartridge assembly form an end effector that articulates with respect to an endoscopic portion (trigger (636) and a rotation knob (772) cause the effector to clamp and rotate/articulate relative to handle/body and Green et al. discloses also articulating the entire instrument in combination with rotating the jaws relative to the body, col. 28 line 38-col. 29 line 59 which capable of being inserted into a trocar cannula assembly).
Regarding claims 11 and 18, Green et al. discloses the cartridge assembly (910) includes a bottom surface that defines a plane (figs. 68-69) and the dissecting tip (920) is positioned above the plane when the anvil 
and cartridge assemblies are in the closed position (tip 920 inserts on arcuate ramp 936 which is between plane of bottom second jaw 910 and tissue contacting surface plane of fist jaw 900, col. 26, line 65-col. 27, line 67, figs. 65-69).
Regarding claims 12 and 19, Green et al. discloses the anvil assembly and dissecting tip are formed from a surgical grade metal (col. 28, lines 1-33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as obvious over Green et al. (US 5476206 A) in view of Green et al. (US 5484095 A).
Regarding claim 3, Green et al. discloses including an endoscopic portion (103/300/726, figs. 1, 17, 33-49) the anvil assembly and cartridge assembly form an end effector that articulates with respect to an endoscopic portion (trigger (636) and a rotation knob (772) cause the effector to clamp and rotate/articulate relative to handle/body and Green et al. discloses also articulating the entire instrument in combination with rotating the jaws relative to the body, col. 28 line 38-col. 29 line 59).  
Green et al. fails to disclose an end effector that is supported on and articulates with respect to the endoscopic portion.
Green et al.’095 teaches a similar surgical stapler (10) having an end effector (440/400/560) pivotally and rotatably (col. 12, lines 3-54, articulated via knob 60) attached to an elongated body portion (14) to facilitate articulation of the end effector relative to the elongate body portion (col. 4, lines 42-48, col. 7, lines 1-53, col. 12, lines 32-67, col. 15, lines 28-41, figs. 1 and 20-22) and shows a dissecting tip (320/440 tip end) extending distally from a distal end of an anvil (310/440) configured to separate target tissue from certain tissue, wherein the dissecting tip includes an inner surface that defines an angle with the tissue contacting surface of the anvil assembly (310/440, figs. 1 and 15-22). 
Given the suggestion and teachings of Green et al. to have a tapered tip disposed on the distal end of the first jaw member to engage and position body tissue and to have the effector rotatable about the longitudinal axis, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Green et al.’s end effector be pivotally attached to the elongated body/endoscopic portion supported on and articulates/pivot with respect to the endoscopic portion for greater adjustability and have the effector pivot for improving grasping, hooking, and manipulating tissue gentler as taught by Green et al. ‘095.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892 &-
Sugai et al. (US 6099537 A) - end effector (602) having a cartridge (602b) with a tapered surface/tip (650) formed on the front edge of the cartridge (602b), the effector (602) rotatably secured (figs. 110B) to the distal portion of an elongate body (601, figs. 110-124).
Carroll et al. (US 5397324 A) – blunt tapered tip (figs. 1-2).
Frecker et al. (US 7208005 B2) - effector 20 made with titanium or other surgical grade metal (col. 9, lines 13-40, col. 13, line 55-67, col. 14, line 1-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F LONG/Primary Examiner, Art Unit 3731